DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 7 of copending Application No. 17/012,125 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the following overlapping subject matter:
Both instant claim 1 and claim 1 of the ‘125 application recite a watch component comprising an austenized ferritic stainless steel and having a base of a ferrite phase, a surface layer of an austenized phase (i.e. an austenitic phase); and a mixed layer formed between the base and the surface layer, in which the ferrite phase and the austenized phase are mixed.
Both instant claim 1 and claim 1 of the ‘125 application recite wherein the base has an overlapping composition as outlined in the table below (in mass%).
Instant claim 1	Claim 1 of the ‘125 application 
8-22% Cr	18-22% Cr
1.3-2.8% Mo	1.3-2.8% Mo
0.05-0.50% Nb	0.05-0.50% Nb
0.1-0.8% Cu	0.1-0.2% Cu
<0.5% Ni	<0.5% Ni
<0.8% Mn	<0.8% Mn
<0.5% Si	<0.5% Si
<0.10% P	<0.10% P
<0.05% S	<0.05% S
<0.05% N	<0.05% N
<0.05% C	<0.05% C
Balance Fe, impurities	Balance Fe, impurities
Both instant claim 1 and claim 3 of the ‘125 application recite wherein the surface layer contains 1.0-1.6 mass% N.
Instant claim 1 differs from the claims of the ‘125 application insofar as reciting where the surface layer includes, at a surface of the surface layer, an oxide film having a thickness of 2.5 nm or greater as calculated using oxygen profiles obtained by AES analysis.  Instant claims 2-4 differ from the claims of the ‘125 application insofar as reciting wherein the oxide film has a secondary passivation region at a potential of 1000 mV or higher in pitting potential measurement test based on JIS G0577.  Instant claims 5-8 differ from the claims of the ‘125 application insofar as reciting wherein the oxide film has a maximum value of current value of 1x10-9 nA or less when 10 V is applied in SPM measurement.  However, the instant specification discloses a substantially identical process of forming the watch component (based on Example 1 of the instant specification at paragraphs 0025-0027 and Example 1 of the ‘125 application at paragraphs 0028-0030).  Specifically, both the instant specification and the ‘125 application disclose that inventive example 1 is produced using the following steps: 
Produce base/mother material containing 20% Cr, 2.1% Mo, 0.2% Nb, 0.1% Cu, 0.05% Ni, 0.5% Mn, 0.3% Si, 0.03% P, 0.01% S, 0.01% N, 0.02% C, with the remainder being Fe and unavoidable impurities.
Apply a nitrogen absorption treatment to the base material to form an austenized surface layer on the surface of the base.  This treatment is performed by:
Place the base/mother material inside the processing/treatment chamber of the nitrogen absorption treatment device
Depressurize the inside of the chamber down to 2 Pa.  
Introduce nitrogen gas while exhausting the inside of the chamber and hold the pressure inside the chamber at 0.08-0.12 MPa.
Raise the temperature inside the chamber at a rate of 5 °C/min and hold at 1200°C for 4 hours.
Quench the material by water cooling.
The instant specification also discloses that, at a surface of the surface layer, mainly, the Cr reacts with oxygen and the like in the atmosphere, to form an oxide film (paragraph 0027).  That is, no additional processing steps are required to form the oxide film.  The claimed oxide film with secondary passivation region and maximum value of current is considered to be present because both the instant application and the ‘125 application disclose substantially identical materials treated in a substantially identical manner and so are considered to have substantially identical properties, absent an objective showing.  See MPEP § 2112.01.  The courts have held that the discovery of properties of a known material does not make it novel and, likewise, the identification and characterization of a material does not make it novel.  See MPEP § 2112.
Instant claims 9-12 and claim 7 of the ‘125 application recite a watch comprising the watch component.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takasawa (US PGPub. No. 2007/0217293, previously cited) in view of Kuroda et al. (US Pat. No. 7,875,128).
Claim 1: Takasawa teaches a decorative product, such as an external part of a timepiece (i.e. a watch component) (paragraphs 0018 and 0048).  The decorative product has a base layer made from a Fe-Cr alloy (i.e. a stainless steel because it is a ferrous alloy having 15-25% Cr; Cr content is listed in paragraph 0033), and the base layer has a base portion and an austenite layer (paragraph 0030), wherein the base portion is primarily a ferrite phase (paragraph 0031) (i.e. the decorative 
The base member/mother material is placed in a process or treatment chamber and the pressure is reduced to 2 Pa (Takasawa, paragraph 0086-0087; instant specification, paragraph 0026).
Nitrogen is introduced to the chamber while venting/exhausting the chamber to a maintained pressure of 0.08-0.12 MPa (Takasawa, paragraph 0088; instant specification, paragraph 0027).
Takasawa teaches a heat treatment of raising the temperature inside the treatment chamber to 950-1300 °C at a rate of 5-20 °C/min and maintaining the temperature for a holding time of 3-48 hours (Takasawa, paragraphs 0060-0062) whereas the instant specification describes a heat treatment of raising the temperature to 1200 °C at a rate of 5 °C/min and maintaining for 4 hours (instant specification, paragraph 0027).  These ranges for the conditions of heat treatment overlap and the courts have held that where ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the ranges has been presented.
After the holding time of the heat treatment, the member is quenched at a cooling rate of at least 80 °C/s (Takasawa, paragraph 0063) and quenching with cold water gave an 
Takasawa teaches where the Fe-Cr alloy contains 15-25 wt% Cr (paragraph 0033), 1.0-4.0% Mo (paragraph 0035), 0.08-0.28% Nb (paragraph 0036), as little Ni as possible and preferably ≤0.05% (i.e. the alloy is substantially Ni-free) (paragraph 0037), as little P as possible and preferably ≤0.07% (paragraph 0040), as little S as possible and preferably ≤0.02% (paragraph 0039), and as little C as possible and preferably ≤0.02%.  Takasawa further teaches the Fe-Cr alloy as having 0.26% Mn and 0.21% Si in Example 1 (paragraph 0081).  The ranges and amounts for each of these elements overlap the claimed ranges.  See MPEP § 2144.05.  Being a steel alloy, it would be understood by one of ordinary skill in the art that the remainder of the composition after accounting for any added elements is necessarily iron and unavoidable impurities.  Takasawa does not specify the content of N in the ferritic base material; however, since an austenite layer is austenitized by adding nitrogen atoms near the surface (paragraph 0009) and the austenite layer has a nitrogen content of 0.3-1.2% (paragraph 0012), it would be understood by one of ordinary skill in the art that the ferritic base material must have a lower nitrogen content than the austenite layer (i.e. <0.3%), which overlaps the claimed range of N in the base layer.  See MPEP § 2144.05.  Takasawa teaches that the nitrogen content in the austenite layer (i.e. the surface layer) is 0.3-1.2% and more preferably 0.8-1.2% (paragraph 0045), and these ranges overlap the claimed ranges of N in the surface layer.  See MPEP § 2144.05.  Takasawa teaches that the Fe-Cr alloy including the base layer can include elements other than Fe and Cr (paragraph 0034) but is silent regarding the content of Cu.
In a related field of endeavor, Kuroda teaches a Ni-free stainless steel (Col. 1, lines 58-62) that is a ferritic stainless steel containing 18-24% by mass of Cr and 0-4% Mo and is subjected to nitrogen absorption treatment and austenitizing it (Col. 2, lines 10-15).  The alloy may further 
As Takasawa and Kuroda each teach a Ni-free ferritic stainless steel, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Takasawa to include 0-4% Cu as this is considered a conventionally known additive to Ni-free stainless steel for improving corrosion resistance, etc. as taught by Kuroda, and one would have had a reasonable expectation of success.  Being a steel alloy, it would be understood by one of ordinary skill in the art that the remainder of the composition after accounting for any added elements is iron and unavoidable impurities.  Furthermore, this modified composition is substantially identical to the instantly claimed composition and treated in a substantially identical austenitizing process as outlined above, which would result in the claimed mixed layer because substantially identical materials subjected to substantially identical treatments have substantially identical properties or functions, absent an objective showing.  See MPEP § 2112.01.  The instant specification does not describe any additional steps for forming the oxide film and further describes that mainly at a surface of the surface layer, the Cr reacts with oxygen and the like in the atmosphere to form an oxide film (instant specification, paragraph 0027).  Therefore, the claimed oxide film and oxide film thickness is considered to be present because the above outlined modified composition is substantially identical to the instantly claimed composition and treated in a substantially identical austenitizing process as outlined above, and substantially identical materials subjected to substantially identical treatments have substantially identical properties or functions, absent an objective showing.  See MPEP § 2112.01.  
Claims 2-4: The oxide film, considered to be necessarily present in the disclosure of Kuroda-modified Takasawa as outlined above, is also considered to have the claimed secondary 
Claims 5-8: The oxide film, considered to be necessarily present in the disclosure of Kuroda-modified Takasawa as outlined above, is also considered to have the claimed maximum value of current using the claimed measurement because the above outlined modified composition is substantially identical to the instantly claimed composition and treated in a substantially identical austenitizing process as outlined above, and substantially identical materials subjected to substantially identical treatments have substantially identical properties or functions, absent an objective showing.  See MPEP § 2112.01.
Claims 9-12: Takasawa teaches the decorative product of a base member of the above described Fe-Cr alloy having an austenitized layer (paragraph 0009) and a timepiece having the product (paragraph 0003).  More specifically, the decorative product can be external or internal parts of a timepiece, etc. (i.e. a watch component) (paragraph 0048), and Takasawa describes a timepiece having the decorative product (paragraph 0065) and illustrates a portable timepiece as a wristwatch (i.e. a watch) (paragraph 0073; Fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784